t c memo united_states tax_court bradley k morrison petitioner v commissioner of internal revenue respondent docket no filed date william e taggart jr for petitioner patricia montero for respondent memorandum opinion vasquez judge this case is before the court on petitioner’s motion for award of litigation costs and related costs pursuant to sec_7430 and rule we see no reason all references to sec_7430 are to that section of the internal_revenue_code as amended and in effect and all rule references are to the tax_court rules_of_practice and procedure for an evidentiary hearing on this matter see rule a accordingly we rule on petitioner’s motion on the basis of the parties’ submissions and the existing record see rule a the portions of our opinion on the merits in the instant case morrison v commissioner tcmemo_2005_53 morrison that are relevant to our disposition of this motion are incorporated herein by this reference after concession sec_2 the issues for decision are whether petitioner paid_or_incurred any attorney’s fees whether respondent was substantially justified in his position before petitioner made his qualified_offer whether petitioner unreasonably protracted the proceedings and whether the costs claimed are reasonable background respondent issued a notice_of_deficiency to petitioner on date determining the following deficiencies in and accuracy-related_penalty on petitioner’s federal income taxes year deficiency penalty sec_6662 dollar_figure big_number dollar_figure -- respondent concedes that petitioner qualifies as a prevailing_party based on the qualified_offer made on or about date meets the net_worth requirement and exhausted all administrative remedies petitioner timely petitioned this court for redetermination based on respondent’s notice_of_deficiency respondent filed an answer with this court petitioner submitted a qualified settlement offer to respondent in which petitioner offered to settle the case for an increase in petitioner’s income_tax_liability for in the amount of dollar_figure and for an increase in petitioner’s income_tax_liability for in the amount of dollar_figure respondent did not accept this qualified_offer the issues for decision in morrison were whether payments made on behalf of petitioner or disbursements directly to petitioner by caspian consulting group inc caspian during and personal charges petitioner made on a company credit card in were constructive dividends and whether petitioner was liable for an accuracy-related_penalty under sec_6662 for on date this court filed a memorandum opinion finding for petitioner that the payments and disbursements and the personal charges were loans and not constructive dividends therefore there were no deficiencies in tax for petitioner for the years and except for the item petitioner owned percent of the outstanding_stock of caspian consulting group inc a c_corporation petitioner conceded before trial additionally this court found that there is no underpayment_of_tax for on which a penalty may be imposed petitioner filed a motion for award of litigation costs and related costs petitioner seeks to recover either the litigation costs incurred from the date of respondent’s issuance of the notice_of_deficiency to petitioner through the date of this court’s issuance of its opinion date and related costs or the litigation costs incurred for professional services from the date petitioner made a qualified_offer of settlement_date through the date of this court’s issuance of its opinion date and related costs caspian has agreed to pay all litigation costs incurred on behalf of petitioner and caspian is entitled to be reimbursed out of any recovery_of litigation costs that petitioner receives petitioner also seeks to recover the costs incurred as a result of bringing the motion for award of litigation costs and related costs moreover petitioner seeks to recover the costs incurred as a result of preparing the reply to respondent’s opposition to petitioner’s motion for award of litigation costs and related costs petitioner conceded before trial that he had failed to report dollar_figure of income on his return discussion sec_7430 provides for the award of litigation costs incurred in connection with a court_proceeding brought against the united_states involving the determination of any_tax interest or penalty pursuant to the internal_revenue_code an award of litigation costs may be made where the taxpayer is the prevailing_party exhausted available administrative remedies did not unreasonably protract the judicial proceeding and claimed reasonable_litigation_costs sec_7430 b and c these requirements are conjunctive and petitioner has the burden of establishing that all of these requirements have been satisfied see rule e 88_tc_492 for the reasons stated below we find it unnecessary to address whether the position of the respondent was substantially justified in this matter whether petitioner unreasonably protracted the proceedings or whether the costs claimed are reasonable petitioner must pay or incur fees and costs a party’s award for litigation costs is limited to the costs that the party actually paid_or_incurred sec_7430 c b iii 110_tc_94 holding that a partner may receive an award for litigation costs only to the extent such fees paid_by the partnership are allocable to that partner 87_tc_838 republic plaza props pship tcmemo_1997_239 holding that a taxpayer is not entitled to litigation costs where the taxpayer is not obligated to pay any of the litigation costs at issue thompson v commissioner tcmemo_1996_468 holding that a wife cannot be awarded litigation costs that were paid_by her husband we have defined the word incur as to become liable or subject_to bring down upon oneself frisch v commissioner supra pincite petitioner concedes that caspian agreed to pay all litigation costs incurred on behalf of petitioner and petitioner did not pay any litigation costs because caspian a separate_entity paid all litigation costs in issue petitioner did not bring down upon himself any debt we therefore cannot award costs to petitioner because petitioner did not actually pay or incur any litigation costs see 122_tc_272 foothill ranch co pship v commissioner supra to reflect the foregoing an appropriate order will be issued
